Citation Nr: 1337226	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a low back disability, to include degenerative disc disease and degenerative joint disease. 

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1974 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2010, and a statement of the case was issued in December 2010, new evidence was received and a supplemental statement of the case was issued in June 2011.  A substantive appeal was received in June 2011.  In January 2012, a videoconference hearing was held before the undersigned.  


FINDINGS OF FACT

1.  In April 1979, the RO denied a claim of entitlement to service connection for a back disability.  The Veteran was notified of this decision but did not file an appeal.  

2.  Evidence received since the April 1979 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of sustaining such claim.   


CONCLUSIONS OF LAW

1.  The April 1979 RO decision denying the Veteran's claim of service connection for a back disability is final.  See 38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the April 1979 rating decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1979, the Veteran filed his original claim seeking entitlement to service connection for a back disability.  The RO denied the Veteran's claim in an April 1979 decision, based on a finding that chronic residuals of contusions of the back were not shown.  The Veteran was advised of this denial.  A timely notice of disagreement was not received and new and material evidence was not received within one year.  As such, the April 1979 decision became final.  38 U.S.C.A.
§ 7105.

In October 2008, the Veteran filed to reopen his claim for service connection.  A June 2009 rating decision denied reopening this claim, finding that no new evidence had been received.  The Veteran filed a notice of disagreement, submitted additional evidence, and was issued a statement of the case in December 2010.  The December 2010 statement of the case adjudicated the merits of the Veteran's service connection claim, and as such, the RO appears to have reopened his claim for a back disability.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1979 rating decision consisted of the Veteran's service treatment records, which showed treatment for low back pain and a contusion of the thoracic area of his back following a November 1975 fall; as well as his service separation examination, which showed he had a history of an injury to the back with occasional back pain, but there was no sign at the time of the examination of injury or damage.  

The evidence received since the April 1979 denial includes VA treatment records, private medical records, the Veteran's Social Security Administration records, witness statements, an October 2010 VA examination with subsequent addendum opinions, and the Veteran's testimony at the January 2012 hearing.  Notably, the VA treatment records received show a history of low back pain and a diagnosis of degenerative disc disease.  A December 1986 MRI shows L4-5 disc bulge with spinal stenosis, and a December 2002 MRI of the thoracic spine shows degenerative osteophytes and disc degeneration with small left-sided T7-8 disc extrusion.  

The Board finds that the evidence received since the April 1979 rating decision is new because it was not before agency decision-makers at that time, and is material because it directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for a back disability.  Specifically, in April 1979, the claim was denied because a back disability was not shown.  Evidence received since then shows that the Veteran has diagnosis of degenerative disc disease, and there is evidence that suggests this disability is related to his in-service injury and treatment.  This evidence directly addresses the basis for the previous denial, and as such, the low threshold articulated in Shade is met.  See Shade, 24 Vet. App. at 117-18.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.

De novo review of the claim is discussed in the remand below.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of his claim for a low back disability.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to this matter (under a merits analysis) will be ensured by the actions to be taken on remand.


ORDER

As new and material evidence has been received regarding the claim for service connection for a back disability, the Veteran's claim is reopened.  To this extent only, the appeal is granted, subject to the directives in the following remand section of this decision.   


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a low back disability.  

The Board notes that the Veteran was afforded a VA examination for his low back disability in October 2010.  However, the Board finds this examination to be inadequate for adjudication purposes, as the examiner failed to give an adequate opinion.  The examiner opined, in part, that the Veteran's current back disability was not related to his service because his in-service injury involved his thoracic spine while his current disability involved his lumbar spine.  However, the examiner failed to account for/comment on the December 2002 MRI of the thoracic spine that diagnosed degenerative osteophytes and disc degeneration with small left-sided T7-8 disc extrusion.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional examination is warranted.  

Additionally, the Veteran's 1979 pre-employment x-rays show the Veteran has lumbarization of the sacral segment, which the VA examiner noted in her March 2011 addendum opinion was a congenital abnormality.  The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  An opinion is needed to determine whether the Veteran's current back disability is a result of this congenital abnormality, or a superimposed injury related to his service.  

Furthermore, the record indicates the Veteran receives ongoing treatment at the VA medical center (VAMC) in Bangor, Maine.  The most recent record of treatment is dated in May 2011.  Updated records of treatment for a low back disability may contain pertinent information and must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:
	
1. The RO must obtain copies of all relevant VA treatment records from the Bangor VAMC dated from May 2011 to the present.

2. The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his low back disability.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  After reviewing the records, and examining the Veteran, the examiner is specifically asked to determine: 

i. Does the Veteran have a currently diagnosed low back disability?

ii. Does the Veteran have lumbarization of the sacral segment?  If so, is the Veteran's lumbarization of the sacral segment a congenital defect or disease? 

iii. If the lumbarization of the sacral segment is a congenital disease (as opposed to a congenital defect), is it at least as likely as not that such increased in severity during service beyond the natural progression of the disease?

iv. Disregarding the Veteran's lumbarization of the sacral segment, as to any other current low back disability, is it at least as likely as not (a 50% or higher degree of probability) that such other current low back disability is causally related to the Veteran's period of active duty service, to specifically include the November 1975 injury suffered during such service?

v. The examiner is specifically asked to comment on the relationship between the Veteran's in-service thoracic contusion and any current thoracic spine degenerative disease. 

vi. The examiner is also asked to comment whether it can be distinguished if the Veteran's back disability was caused by his in-service injury or by his subsequent work related injuries beginning in October 1981.  

A detailed rationale should be furnished for all opinions. 

3. In the interest of avoiding further remand, the RO should review the medical opinion obtained and ensure that an adequate opinion with rationale has been offered. 

4. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


